     Case 19-20261      Doc 6     Filed 03/29/19     Entered 03/29/19 10:04:44       Page 1 of 8
                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                           DISTRICT OF CONNECTICUT (HARTFORD)

In Re:                                                     Chapter 7
Corinne D. Thompson                                        Case No.: 19-20261
        Debtor

Morgan Stanley Mortgage Loan Trust 2007-8XS,
U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National
Association, as Trustee, successor by merger to
LaSalle Bank National Association, as Trustee
vs.

Corinne D. Thompson
John J. O'Neil, Esq., Trustee
         Respondents
_______________________________________/

         MOTION OF MORGAN STANLEY MORTGAGE LOAN TRUST 2007-8XS,
    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST
   TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR BY
     MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
                    RELIEF FROM THE AUTOMATIC STAY

       Morgan Stanley Mortgage Loan Trust 2007-8XS, U.S. Bank National Association, as Trustee,

successor in interest to Bank of America, National Association, as Trustee, successor by merger to

LaSalle Bank National Association, as Trustee (“Movant”), a creditor in the above captioned Chapter 7

proceeding, moves this Court for an Order, pursuant to 11 U.S.C. §362(d) so that it may foreclose on a

Mortgage which it holds on real property known and numbered as 144 Hempstead Street,

New London, CT 06320. In support of its motion, Movant states the following:

       1.     On February 14, 2007, Corrine D. Thompson (“Debtor”) and William A. Thompson

executed and delivered a Note (the “Note”, a copy of which is attached hereto as Exhibit “A”) to Prime

Mortgage Financial Inc. dba Prime Mortgage Company. The Note was secured by a Mortgage also

dated February 14, 2007 and recorded in the City of New London Land Records in Volume 1699 at

Pages 120 (the “Mortgage”, a copy of which is attached here to Exhibit “B”) on real property owned by

Debtor and known and numbered as 144 Hempstead Street, New London, CT 06320 (the “Real
     Case 19-20261        Doc 6    Filed 03/29/19      Entered 03/29/19 10:04:44         Page 2 of 8
Property”).

         2.    Movant is the current holder of the Note and Mortgage by virtue of an Assignment of

Mortgage recorded in the City of New London Land Records (the “Assignment”, a copy of which is

attached hereto as Exhibit “C”).

         3.    Specialized Loan Servicing LLC services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the Debtor

obtains a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure

will be conducted in the name of Movant or Movant’s successor or assignee. Movant, or through an

agent, has possession of the Note. The Note is either made payable to directly Movant or has been duly

endorsed. Movant is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of

Trust.

         4.    Movant has not filed a complaint to foreclose in the Connecticut Superior Court.

         5.    On February 22, 2019, Debtor filed a petition for relief under Chapter 7 of the United

States Bankruptcy Code.

         6.    As of March 10, 2019, the delinquency owed by the Debtor on the Note is $16,192.63.

Movant estimates that, if a hearing on this motion is held within thirty days of the date of filing, an

additional payment will come due and owing.

         7.    According to the City of New London Tax Assessor, the fair market value of the Real

Property is $106,500.00. A copy of the Tax Card is attached hereto as Exhibit “D”.

         8.    Upon information and belief, there are no additional liens or encumbrances on the Real

Property.

         9.    As of March 10, 2019, the total outstanding balance owed on the Note was $183,246.83

(see Exhibit “D”).

         10.   The estimated total amount of encumbrances on the Real Property is $183,246.83.

         11.   Debtor’s Statement of Intention indicates that it is her intention to surrender the Real
     Case 19-20261          Doc 6   Filed 03/29/19    Entered 03/29/19 10:04:44        Page 3 of 8
Property. A copy of the Statement of Intention is attached hereto as Exhibit “E”.

       12.     Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C.

§362(d)(1) because Debtor has not made payments pursuant to the Note and Mortgage and has stated

an intent to surrender.

       13.     Movant is entitled to relief from the automatic stay pursuant to 11 U.S.C. §362(d)(2)

because the Debtor has no equity in the Real Property and the Real Property is not necessary for an

effective reorganization.

       WHEREFORE, Movant moves that the Court enter an Order granting Movant relief from the

automatic stay pursuant to 11 U.S.C. §362(d) so that it, and its successors and assigns, may proceed to

exercise its rights pursuant to the Note and Mortgage. They may also proceed according to applicable

state and federal law to commence, continue and prosecute to judgment a foreclosure action with

respect to the Real Property and that entry of the Order shall be effective immediately upon entry,

notwithstanding the provisions of FRBP 4001(a)(3).




                                                     Morgan Stanley Mortgage Loan Trust 2007-8XS,
                                                     U.S. Bank National Association, as Trustee,
                                                     successor in interest to Bank of America, National
                                                     Association, as Trustee, successor by merger to
                                                     LaSalle Bank National Association, as Trustee
                                                     By its attorneys,

Date: March 29, 2019                                 /s/David A. Shaw______
                                                     David A. Shaw Esq., #00417
                                                     Marinosci Law Group, P.C.
                                                     132 Main Street, Suite 2B
                                                     Southington, CT 06489
                                                     Telephone: (401) 234-9200
                                                     dshaw@mlg-defaultlaw.com
     Case 19-20261      Doc 6     Filed 03/29/19    Entered 03/29/19 10:04:44     Page 4 of 8
                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                           DISTRICT OF CONNECTICUT (HARTFORD)

In Re:                                                 Chapter 7
Corinne D. Thompson                                    Case No.: 19-20261
        Debtor

Morgan Stanley Mortgage Loan Trust 2007-
8XS, U.S. Bank National Association, as
Trustee, successor in interest to Bank of
America, National Association, as Trustee,
successor by merger to LaSalle Bank National
Association, as Trustee
           vs.

Corinne D. Thompson
John J. O'Neil, Esq., Trustee
         Respondents
______________________________________/


                                  CERTIFICATE OF SERVICE

 In accordance with the applicable provisions of the Federal Rules of Bankruptcy
 Procedure, 2002 and 7004, the undersigned certifies that on the 29th day of March 2019, the
 following documents were served on the U.S. Trustee and all appearing parties via the court’s
 electronic filing system or, by first class mail on the parties listed in section 2 below.

  1. Documents Served:

        1.    Motion for Relief

        2.    Exhibits A through E

        3.    Proposed Order

        4.    Notice of Contested Matter

        5.    Certificate of Service
                                                   /s/David A. Shaw______
                                                   David A. Shaw Esq., #00417
                                                   Marinosci Law Group, P.C.
                                                   132 Main Street, Suite 2B
                                                   Southington, CT 06489
                                                   Telephone: (401) 234-9200
                                                   dshaw@mlg-defaultlaw.com

VIA ECF
David F. Falvey, Esq., on behalf of Debtor
     Case 19-20261         Doc 6   Filed 03/29/19   Entered 03/29/19 10:04:44   Page 5 of 8
U.S. Trustee, on behalf of the US Trustee
John J. O'Neil, Esq., on behalf of the Trustee

VIA US MAIL
Corinne D. Thompson
1 Crouch Street
Groton, CT 06340

William Thompson
316 Heather Glen Lane
Mystic, CT 06355

City of New London
Tax Collector
Attn: Maureen A. Farrell
15 Masonic Street
P.O. Box 1305
New London, CT 06320
        Case 19-20261         Doc 6      Filed 03/29/19        Entered 03/29/19 10:04:44               Page 6 of 8
                                  UNITED STATES BANKRUPTCY COURT
                                               FOR THE
                                 DISTRICT OF CONNECTICUT (HARTFORD)

In Re:                                                                 Chapter 7
Corinne D. Thompson                                                    Case No.: 19-20261
        Debtor

Morgan Stanley Mortgage Loan Trust 2007-8XS,
U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National
Association, as Trustee, successor by merger to
LaSalle Bank National Association, as Trustee
vs.

Corinne D. Thompson
John J. O'Neil, Esq., Trustee
         Respondents
_______________________________________/

                     NOTICE OF CONTESTED MATTER RESPONSE DEADLINE

          Morgan Stanley Mortgage Loan Trust 2007-8XS, U.S. Bank National Association, as Trustee,

    successor in interest to Bank of America, National Association, as Trustee, successor by merger to

    LaSalle Bank National Association, as Trustee (the “Movant”) has filed a Motion for Relief, (the

    “Contested Matter”) in the above-captioned case. Notice is hereby given that any response to the

    Contested Matter must be filed with the Court no later than April 12, 2019.1 In the absence of a

    timely filed response, the proposed order in the Contested Matter may enter without further notice and

    hearing, see, 11 U.S.C. § 102(1).

                                                              Movant
                                                              By its attorneys,

Date: March 29, 2019                                          /s/David A. Shaw______
                                                              David A. Shaw Esq., #00417
                                                              Marinosci Law Group, P.C.
                                                              132 Main Street, Suite 2B
                                                              Southington, CT 06489
                                                              Telephone: (401) 234-9200
                                                              dshaw@mlg-defaultlaw.com
1
  Pursuant to Federal Rule of Bankruptcy Procedure 9006(f), if service is made by mail, three days are added after the
response date set in this notice
       Case 19-20261     Doc 6    Filed 03/29/19     Entered 03/29/19 10:04:44        Page 7 of 8
                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                           DISTRICT OF CONNECTICUT (HARTFORD)

In Re:                                                     Chapter 7
Corinne D. Thompson                                        Case No.: 19-20261
        Debtor

Morgan Stanley Mortgage Loan Trust 2007-8XS,
U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National
Association, as Trustee, successor by merger to
LaSalle Bank National Association, as Trustee
vs.

Corinne D. Thompson
John J. O'Neil, Esq., Trustee
         Respondents
_______________________________________/

                                 ORDER GRANTING
                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        After notice and a hearing, see 11 U.S.C. § 102(1), of Morgan Stanley Mortgage Loan Trust

2007-8XS,U.S. Bank National Association, as Trustee, successor in interest to Bank of America,

National Association, as Trustee, successor by merger to LaSalle Bank National Association, as

Trustee’s (hereafter, the “Movant”) Motion for Relief from Stay (hereafter, the “Motion”), ECF No.

____

        IT IS HEREBY ORDERED that the Motion is GRANTED – the automatic stay of 11 U.S.C.

§ 362(a) is modified pursuant to section § 362(d) to permit the Movant, and/or its successors and

assigns, to commence, continue and prosecute to judgment a foreclosure action and otherwise exercise

its rights, if any, with respect to real property known as 144 Hempstead Street, New London, CT 06320

in accordance with applicable state law, and

        IT IS FURTHER ORDERED that the 14-day stay of Fed. R. Bankr. P. 4001(a)(3) is not

applicable and the Movant may immediately enforce and implement its Order.
Case 19-20261   Doc 6   Filed 03/29/19   Entered 03/29/19 10:04:44     Page 8 of 8
 At _________________________ this _____ day of ______________, 2019

                                     ______________________________________
                                     U.S. BANKRUPTCY JUDGE
